DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B (Claims 1, 3, 5, 34, 37, 44, 48, 54, 71, 96, 100, 114, 118, 145, 149 and 185) in the reply filed on 7/19/2022 is acknowledged. Note: The response to arguments does not specifically state that the election was made without traverse. However due to the lack of any arguments, the examiner considers that the election was made without traverse.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 44 and 48, the term “about” renders the claimed limitations unclear. The term “about” has not been defined in the specifications and no tolerances have been provides and therefore the metes and bounds of the claimed ranges are unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.








Claims 1, 3, 5, 34, 44, 48, 54, 100, 118 and 145 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiMarco (U.S. Patent Application Publication Number: US 2014/0058490 A1, hereinafter “DiMarco”).
Regarding claims 1 and 118, DiMarco teaches a method and a stimulator configured to induce epidural and/or transcutaneous electrical stimulation and/or magnetic stimulation of a subject for facilitating coughing (i.e. bipolar electrical stimulation, is then applied to activate the expiratory muscles and produce cough, e.g. Abstract), the opening of airways and/or swallowing in a subject with a respiratory deficiency, said method comprising: 
neuromodulating the brain stem and/or suboccipital spinal cord, the cervical spinal cord, and/or the thoracic spinal cord, and/or the lumbar spinal cord, of said subject by administering transcutaneous stimulation to the brain stem and/or suboccipital spinal cord, the cervical spinal cord or a region thereof, and/or the thoracic spinal cord or a region thereof, and/or the lumbar spinal cord or a region thereof at a frequency and intensity sufficient to facilitate coughing, and/or the opening of airways and/or swallowing; and/or 
neuromodulating the brain stem and/or suboccipital spinal cord, the cervical spinal cord, and/or the thoracic spinal cord, and/or the lumbar spinal cord (i.e. electrodes are positional on the dorsal epidural surface of the spinal cord at the thoracic and lumber level e.g. Abstract, [0018],[0019], Fig. 7), of said subject by administering epidural stimulation to the brain stem and/or suboccipital spinal cord, the cervical spinal cord or a region thereof, and/or the thoracic spinal cord or a region thereof, and/or the lumbar spinal cord or a region thereof at a frequency and intensity sufficient to facilitate coughing (e.g. [0017]-[0020],[0023],[0025]), and/or the opening of airways and/or swallowing; and/or 
neuromodulating the brain stem and/or suboccipital spinal cord, the cervical spinal cord or a region thereof, and/or the thoracic spinal cord or a region thereof, and/or the lumbar spinal cord or a region thereof, of said subject with a magnetic stimulator at a frequency and intensity sufficient to facilitate coughing, and/or the opening of airways and/or swallowing.  


Regarding claim 3, DiMarco teaches said method induces or facilitates coughing (i.e. bipolar electrical stimulation, is then applied to activate the expiratory muscles and produce cough e.g. Abstract) and/or clearing of airways in said subject, and said neuromodulating is at a location, frequency and intensity sufficient to induce or facilitate coughing and/or clearing of airways in said subject (i.e. electrodes are positional on the dorsal epidural surface of the spinal cord at the thoracic and lumber level e.g. Abstract, [0018],[0019], Fig. 7); and/or 
said method induces or facilitates swallowing in said subject, and said neuromodulating is at a location, frequency and intensity sufficient to induce or facilitate swallowing in said subject.  
Regarding claim 5, DiMarco teaches said neuromodulating comprises neuromodulating a dorsal surface of the brainstem or spinal cord (e.g. [0018] Fig. 7); and/or 
said neuromodulating comprises neuromodulating a ventral surface of the brainstem or spinal cord.  
Regarding claim 34, DiMarco teaches said method comprises administering epidural stimulation to the suboccipital spinal cord or brainstem or a region thereof, and/or to the cervical spinal cord or a region thereof, and/or the thoracic spinal cord or a region thereof, and/or the lumbar spinal cord or a region thereof (i.e. electrodes are positional on the dorsal epidural surface of the spinal cord at the thoracic and lumber level and stimulation is applied e.g. Abstract, [0018],[0019], Fig. 7).  
Regarding claim 44, DiMarco teaches that the stimulation frequency is 10 Hz to 1000Hz (e.g. [0017], [0023],[0025]) and therefore they teach said epidural stimulation is at a frequency of at least about 1 Hz, or at least about 2 Hz, or at least about 3 Hz, or at least about 4 Hz, or at least about 5 Hz, or at least about 10 Hz, or at least about 20 Hz or at least about 30 Hz or at least about 40 Hz or at least about 50 Hz or at least about 60 Hz or at least about 70 Hz or at least about 80 Hz or at least about 90 Hz or at least about 100 Hz, or at least about 200 Hz, or at least about 300 Hz, or at least about 400 Hz, or at least about 500 App. No: 16/479,201 Page 6 Hz, or at least about 1 kHz, or at least about 1.5 kHz, or at least about 2 kHz, or at least about 2.5 kHz, or at least about 5 kHz, or at least about 10 kHz, or up to about 25 kHz, or up to about 50 kHz, or up to about 100 kHz; or said epidural stimulation is at a frequency ranging from about 1 Hz, or from about 2 Hz, or from about 3 Hz, or from about 4 Hz, or from about 5 Hz, or from about 10 Hz, or from about 15 Hz, or from about 30 Hz, up to about 500 Hz, or up to about 400 Hz, or up to about 300 Hz, or up to about 200 Hz up to about 100 Hz, or up to about 90 Hz, or up to about 80 Hz, or up to about 60 Hz, or up to about 40 Hz, or up to about 35 Hz, or up to about 30 Hz, or from about 3 Hz or from about 5 Hz up to about 80 Hz, or from about 5 Hz to about 60 Hz, or up to about 30 Hz; or said epidural stimulation is at a frequency ranging from about 20 Hz or about 30 Hz to about 90 Hz or to about 100 Hz, to initiate respiration when no respiration pattern is present; or said epidural stimulation is at a frequency ranging from about 5 Hz or about 10 Hz up to about 90 Hz or about 100 Hz, when a respiration pattern is present.
Regarding claim 48, DiMarco teaches that the stimulation voltage is 10V to 50V and the pulse amplitude is 1mA to 40mA and the pulse width of 10 microseconds to 10 second (e.g. [0017],[0023],[0025]) and therefore they teach said epidural stimulation is at an amplitude ranging from 0.5 mA, or from about 1 mA, or from about 2 mA, or from about 3 mA, or from about 4 mA, or from about 5 mA up to about 50 mA, or up to about 30 mA, or up to about 20 mA, or up to about 15 mA, or from about 5 mA to about 20 mA, or from about 5 mA up to about 15 mA; and/or said stimulation comprises pulsing having a pulse width that ranges from about 100 s up to about 1 s or up to about 800 s, or up to about 600 s, or up to about 500 s, or up to about 400 s, or up to about 300 s, or up to about 200 s, or up to about 100 s, or from about 150 s up to about 600 s, or from about 200 s up to about 500 s, or from about 200 s up to about 400 s; and/or said epidermal stimulation is at a frequency, pulse width, and amplitude sufficient to restore a resting respiration rate and at least 60%, or at least 70%, or at least 80%, or at least 90% of the subjects normal tidal volume.  
Regarding claim 54, DiMarco teaches that the electrodes are placed on a dorsal epidural surface of the spinal cord (e.g. [0015]-[0020], Fig. 7) and stimulation is applied  and therefore they teach said epidural stimulation is applied to the dorsal (posterior) column; and/or said epidural stimulation is applied to the lateral portion of said dorsal (posterior) column; and/or said epidural stimulation is applied to a dorsal root; and/or said epidural stimulation is applied to a ventral (anterior) column; and/or said epidural stimulation is applied to a lateral portion of a ventral column; and/or said epidural stimulation is applied to a ventral root. 
Regarding claim 100, DiMarco teaches that said respiratory deficiency is due to a spinal cord injury (e.g. Abstract,  [0001]); or said respiratory deficiency is due to an ischemic brain injury; or said respiratory deficiency is due to a neurodegenerative disorder; or said respiratory deficiency is due to sudden infant death syndrome (SIDS); or said subject is in intensive care unit patient with decreased respiratory drive; or said respiratory deficiency is acute respiratory distress syndrome (ARDS), or acute respiratory failure; or said respiratory deficiency is due to alcohol intoxication and/or a drug overdose.  
Regarding claim 145, DiMarco teaches a stimulator configured to provide epidural electrical stimulation in to a subject (i.e. electrodes are positional on the dorsal epidural surface of the spinal cord at the thoracic and lumbar level and stimulation is applied to  activate expiratory muscles and produce cough  e.g. Abstract, [0017]-[0020], Fig. 7) and therefore they teach a stimulator configured to induce epidural and/or transcutaneous electrical stimulation and/or magnetic stimulation in to a subject for use in combination with a monoaminergic for use in improving, and/or regulating, and/or restoring respiration in a subject with a respiratory deficiency (Note: the language “for use in combination with a monoaminergic for use in improving …” is intended use since the claims are directed to an apparatus).
Claims 1, 3, 5, 34, 37, 44, 48, 54, 100, 118 and 145 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cameron et al (U.S. Patent Application Publication Number: US 2007/0060954 A1, hereinafter “Cameron”).


















Regarding claims 1 and 118, Cameron teaches a method and a stimulator configured to induce epidural electrical stimulation for facilitating coughing, the opening of airways and/or swallowing in a subject with a respiratory deficiency (e.g. [0037] i.e. “modulate” refers to the ability to regulate neuronal activity via stimulation of the spinal nervous tissue associated with the cervical section that innervates the bronchi, lungs and pulmonary plexus, [0088] i.e. conditions treated are chronic obstructive lung disease, emphysema, respiratory distress syndrome, pulmonary edema, neurogenic edema, pulmonary fibrosis and various lung diseases listed), said method comprising: 
neuromodulating the brain stem and/or suboccipital spinal cord, the cervical spinal cord, and/or the thoracic spinal cord, and/or the lumbar spinal cord, of said subject by administering transcutaneous stimulation to the brain stem and/or suboccipital spinal cord, the cervical spinal cord or a region thereof, and/or the thoracic spinal cord or a region thereof, and/or the lumbar spinal cord or a region thereof at a frequency and intensity sufficient to facilitate coughing, and/or the opening of airways and/or swallowing; and/or 
neuromodulating the brain stem and/or suboccipital spinal cord, the cervical spinal cord (e.g. [0009], [0069] i.e. laminotomy leads are placed within the epidural space of one or more of C1, C2 or C3  cervical vertebral segments), and/or the thoracic spinal cord, and/or the lumbar spinal cord, of said subject by administering epidural stimulation to the brain stem and/or suboccipital spinal cord, the cervical spinal cord or a region thereof, and/or the thoracic spinal cord or a region thereof, and/or the lumbar spinal cord or a region thereof at a frequency and intensity (e.g. [0061]) sufficient to facilitate coughing, and/or the opening of airways and/or swallowing; and/or neuromodulating the brain stem and/or suboccipital spinal cord, the cervical spinal cord or a region thereof, and/or the thoracic spinal cord or a region thereof, and/or the lumbar spinal cord or a region thereof, of said subject with a magnetic stimulator at a frequency and intensity sufficient to facilitate coughing, and/or the opening of airways and/or swallowing.  
Regarding claim 3, Cameron teaches that the electrodes are placed dorsal and epidurally on the C1 , C2 or C3 levels of the spinal cord (e.g. [0009], [0065]) and provide a stimulation intensity of 0.1V to 50 V, frequency of 1Hz to 25000Hz and a pulse width of 1 microseconds to 2000 microseconds (e.g. [0061]) which are all in the claimed ranges of stimulation parameters listed in claims 44 and 48 and teach that the system and method are used to treat pulmonary disorders (e.g. [0088]). Therefore they teach that the method induces or facilitates coughing and/or clearing of airways in said subject, and said neuromodulating is at a location, frequency and intensity sufficient to induce or facilitate coughing and/or clearing of airways in said subject; and/or said method induces or facilitates swallowing in said subject, and said neuromodulating is at a location, frequency and intensity sufficient to induce or facilitate swallowing in said subject.  
Regarding claim 5, 34, 37, 44 and 48, Cameron teaches that the electrodes are placed dorsal and epidurally on the C1 , C2 or C3 levels of the spinal cord (e.g. [0009], [0065]) and providing a stimulation intensity of 0.1V to 50 V, frequency of 1Hz to 25000Hz and a pulse width of 1 microseconds to 2000 microseconds (e.g. [0061]) which are all in the claimed ranges of stimulation parameters listed in claims 44 and 48  and therefore they teach said neuromodulating comprises neuromodulating a dorsal surface of the brainstem or spinal cord; and/or said neuromodulating comprises neuromodulating a ventral surface of the brainstem or spinal cord and wherein said epidural electrical stimulation is applied to one or more regions straddling or spanning a region selected from the group consisting of CO-C1, CO-C2, CO-C3, CO-C4, CO-C5, CO-C6, CO-C7, CO-T1, Cl-C1, C1-C2, C1-C3, C1-C4, C1-C7, C1-C6, C1-C7, C1-T1, C2-C2, C2-C3, C2-C4, C2-C5, C2-C6, C2-C7, C2-T1, C3-C3, C3-C4, C3-C5, C3-C6, C3-C7, C3-T1, C4-C4, C4-C5, C4-C6, C4-C7, C4-T1, C5-C5, C5-C6, C5-C7, C5-T1, C6-C6, C6-C7, C6-T1, C7-C7, and C7-T1 
and said epidural stimulation is at a frequency of at least about 1 Hz, or at least about 2 Hz, or at least about 3 Hz, or at least about 4 Hz, or at least about 5 Hz, or at least about 10 Hz, or at least about 20 Hz or at least about 30 Hz or at least about 40 Hz or at least about 50 Hz or at least about 60 Hz or at least about 70 Hz or at least about 80 Hz or at least about 90 Hz or at least about 100 Hz, or at least about 200 Hz, or at least about 300 Hz, or at least about 400 Hz, or at least about 500 App. No: 16/479,201 Page 6 Hz, or at least about 1 kHz, or at least about 1.5 kHz, or at least about 2 kHz, or at least about 2.5 kHz, or at least about 5 kHz, or at least about 10 kHz, or up to about 25 kHz, or up to about 50 kHz, or up to about 100 kHz; or said epidural stimulation is at a frequency ranging from about 1 Hz, or from about 2 Hz, or from about 3 Hz, or from about 4 Hz, or from about 5 Hz, or from about 10 Hz, or from about 15 Hz, or from about 30 Hz, up to about 500 Hz, or up to about 400 Hz, or up to about 300 Hz, or up to about 200 Hz up to about 100 Hz, or up to about 90 Hz, or up to about 80 Hz, or up to about 60 Hz, or up to about 40 Hz, or up to about 35 Hz, or up to about 30 Hz, or from about 3 Hz or from about 5 Hz up to about 80 Hz, or from about 5 Hz to about 60 Hz, or up to about 30 Hz; or said epidural stimulation is at a frequency ranging from about 20 Hz or about 30 Hz to about 90 Hz or to about 100 Hz, to initiate respiration when no respiration pattern is present; or said epidural stimulation is at a frequency ranging from about 5 Hz or about 10 Hz up to about 90 Hz or about 100 Hz, when a respiration pattern is present and 
said epidural stimulation is at an amplitude ranging from 0.5 mA, or from about 1 mA, or from about 2 mA, or from about 3 mA, or from about 4 mA, or from about 5 mA up to about 50 mA, or up to about 30 mA, or up to about 20 mA, or up to about 15 mA, or from about 5 mA to about 20 mA, or from about 5 mA up to about 15 mA; and/or said stimulation comprises pulsing having a pulse width that ranges from about 100 s up to about 1 s or up to about 800 s, or up to about 600 s, or up to about 500 s, or up to about 400 s, or up to about 300 s, or up to about 200 s, or up to about 100 s, or from about 150 s up to about 600 s, or from about 200 s up to about 500 s, or from about 200s up to about 400 s; and/or said epidermal stimulation is at a frequency, pulse width, and amplitude sufficient to restore a resting respiration rate and at least 60%, or at least 70%, or at least 80%, or at least 90% of the subjects normal tidal volume.  
Regarding claim 54, Cameron teaches that the electrodes are implanted on the dorsal side and stimulation is applied (e.g. [0065]) and therefore they teach that said epidural stimulation is applied to the dorsal (posterior) column; and/or said epidural stimulation is applied to the lateral portion of said dorsal (posterior) column; and/or said epidural stimulation is applied to a dorsal root; and/or said epidural stimulation is applied to a ventral (anterior) column; and/or said epidural stimulation is applied to a lateral portion of a ventral column; and/or said epidural stimulation is applied to a ventral root.  
Regarding claim 100, Cameron teaches that the method may be used to treat sudden infant death syndrome and  chronic lung and pulmonary diseases  (e.g. [0088]) and therefore they teach said respiratory deficiency is due to a spinal cord injury; or said respiratory deficiency is due to an ischemic brain injury; or said respiratory deficiency is due to a neurodegenerative disorder; or said respiratory deficiency is due to sudden infant death syndrome (SIDS); or said subject is in intensive care unit patient with decreased respiratory drive; or said respiratory deficiency is acute respiratory distress syndrome (ARDS), or acute respiratory failure; or said respiratory deficiency is due to alcohol intoxication and/or a drug overdose.  
Regarding claim 145, Cameron teaches a stimulator configured to provide epidural electrical stimulation in a subject (i.e. electrodes are positional on the dorsal epidural surface of the spinal cord at the  cervical level and stimulation is applied to  activate expiratory muscles and treat pulmonary or lung diseases  e.g. Abstract, [0061],[0064],[0065], [0069],[0071], [0088])  and further they teach providing a drug delivery pump in combination with the electrical stimulation (e.g. [0079]) and therefore they teach a stimulator configured to induce epidural and/or transcutaneous electrical stimulation and/or magnetic stimulation in to a subject in combination with a monoaminergic for use in improving, and/or regulating, and/or restoring respiration in a subject with a respiratory deficiency. (Note: the language “for use in combination with a monoaminergic for use in improving …” is intended use since the claims are directed to an apparatus and no structure is claimed for providing the monoaminergic agonist).
Claim 149 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rezai et al (U.S. Patent Application Publication Number: US 2006/0111754 A1, hereinafter “Rezai”).
Regarding claim 149, Rezai teaches a system (e.g. Abstract) comprising: 
a stimulator configured to induce epidural and/or transcutaneous electrical stimulation and/or magnetic stimulation in the brain stem and/or suboccipital spinal cord, and/or the cervical spinal region and/or in the thoracic spinal region, and/or in the lumbar spinal region of a subject at a frequency and amplitude that improves, and/or regulates, and/or restores respiration in a subject with a respiratory deficiency (e.g. [0043]-[0045] claims 1,3,9, Abstract) ; and 
one or more sensors selected from the group consisting of a sensor that detects chest wall movement and/or expansion, a sensor that detects blood 02 saturation, and a sensor that determines end tidal CO2 (e.g. [0007],[0045],[0047] i.e. sensors for sensing respiration function or oxygenation saturation or electrocardiograms); where the output of said sensor is coupled to said stimulator and said stimulator adjust the stimulation pattern in response to the sensor output to provide a desired tidal volume and/or 02 saturation and/or end tidal CO2. and adjusting stimulation therapy based on the sensor signal (e.g. Claim 13). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



































Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over DiMarco (U.S. Patent Application Publication Number: US 2014/0058490 A1, hereinafter “DiMarco”) OR Cameron et al (U.S. Patent Application Publication Number: US 2007/0060954 A1, hereinafter “Cameron”) in view of Ayanoor-Vitikkate et al (U.S. Patent Application Publication Number: US 2012/0053645 A1, hereinafter “Ayanoor-Vitikkate”).
 Regarding claim 71, DiMarco OR Cameron teaches the invention as discussed above. DiMarco further teaches a wire leads with an electrode array of four electrodes (e.g. Fig. 2) while Cameron further teaches leads with an electrode array (e.g. Figs. 2A-2I, [0054],[0055]) but do not specifically  teach using an electrode array that has a configuration that is a 32 channel dorsal respiration electrode type A; or said electrode array has a configuration that is a 48 channel dorsal respiration electrode type B; or said electrode array has a configuration that is an 8 channel ventral respiration dual electrode type C having an inferolateral exiting electrode tail.  
In a similar field of endeavor, Ayanoor-Vitikkate teaches a spinal cord stimulation system and method (e.g. Abstract, [0003],[0043], Fig. 1) comprising a paddle lead with 32 or 48 or 8 channels dual electrode type electrode array  (e.g. Fig. 4, [0045], [0063],[0064]). Therefore they teach an electrode array that has a configuration that is a 32 channel dorsal respiration electrode type A; or said electrode array has a configuration that is a 48 channel dorsal respiration electrode type B; or said electrode array has a configuration that is an 8 channel ventral respiration dual electrode type C having an inferolateral exiting electrode tail. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the leads in the method of DiMarco OR Cameron to include at least 32 or 48 or 8 channels dual electrode type arrays with an inferolateral exiting tail as taught by Ayanoor-Vitikkate in order to provide the predictable results of improving the stimulation by providing a more targeted stimulation along the spinal column.
Claim 96 is rejected under 35 U.S.C. 103 as being unpatentable over DiMarco (U.S. Patent Application Publication Number: US 2014/0058490 A1, hereinafter “DiMarco”) OR Cameron et al (U.S. Patent Application Publication Number: US 2007/0060954 A1, hereinafter “Cameron”) in view of Rezai (U.S. Patent Application Publication Number: US 2006/0111754 A1, hereinafter “Rezai”).
Regarding claim 96, DiMarco OR Cameron teaches the invention as discussed above but does not specifically teach App. No: 16/479,201Page 9said stimulation is applied by a stimulator configured to alter a stimulation pattern in response to respiration rate and/or tidal volume; and/or said stimulation is applied by a stimulator configured to alter a stimulation pattern in response to heart rate.  In a similar field of endeavor, Rezai teaches a stimulation system and method for treating respiratory or pulmonary medical conditions by stimulating the T-1 through T-4 ganglia, cervical ganglia, and combinations thereof (e.g. Abstract, [0019]) comprising a sensor (e.g. [0007],[0045],[0047]) for sensing respiration function or oxygenation saturation or electrocardiograms and adjusting stimulation therapy based on the sensor signal (e.g. Claim 13). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of DiMarco OR Cameron to alter a stimulation pattern in response to respiration rate  sensed by a sensor and/or said stimulation is applied by a stimulator configured to alter a stimulation pattern in response to heart rate sensed by a sensors as taught by Rezai in order to provide the predictable results of improving the outcome of the therapy by providing a more targeted and optimized therapy based on patient response.
Claim 114 is rejected under 35 U.S.C. 103 as being unpatentable over DiMarco (U.S. Patent Application Publication Number: US 2014/0058490 A1, hereinafter “DiMarco”) OR Cameron et al (U.S. Patent Application Publication Number: US 2007/0060954 A1, hereinafter “Cameron”) in view of Lu et al (International Publication Number: WO 2015/048563 A1, hereinafter “Lu”).
Regarding claim 114, DiMarco OR Cameron teaches the invention as discussed above but neither of the references teach administering at least one monoaminergic agonist to said subject.  In a similar field of endeavor, Lu teaches an epidural spinal cord stimulation method and system (e.g. [0005] Fig. 1) providing stimulation at the cervical spinal level and also proving a monoaminergic agonist in conjunction with the stimulation (e.g. [0009], [0114]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of DiMarco OR Cameron and administer at least one monoaminergic agonist to said subject in order to provide the predictable results of improving the outcome of the therapy by modulating the excitability of the spinal neuromotor networks. 
Claim 149 is rejected under 35 U.S.C. 103 as being unpatentable over DiMarco (U.S. Patent Application Publication Number: US 2014/0058490 A1, hereinafter “DiMarco”) in view of Rezai (U.S. Patent Application Publication Number: US 2006/0111754 A1, hereinafter “Rezai”).
Regarding claim 149, DiMarco teaches a system (e.g. Abstract) comprising: 
a stimulator configured to induce epidural and/or transcutaneous electrical stimulation and/or magnetic stimulation in the brain stem and/or suboccipital spinal cord, and/or the cervical spinal region and/or in the thoracic spinal region, and/or in the lumbar spinal region of a subject at a frequency and amplitude that improves, and/or regulates, and/or restores respiration in a subject with a respiratory deficiency (i.e. bipolar electrical stimulation, is then applied to activate the expiratory muscles and produce cough, electrodes are positional on the dorsal epidural surface of the spinal cord at the thoracic and lumber level e.g. Abstract, [0018],[0019], Fig. 7). 
DiMarco does not specifically teach  and one or more sensors selected from the group consisting of a sensor that detects chest wall movement and/or expansion, a sensor that detects blood 02 saturation, and a sensor that determines end tidal CO2; where the output of said sensor is coupled to said stimulator and said stimulator adjust the stimulation pattern in response to the sensor output to provide a desired tidal volume and/or 02 saturation and/or end tidal CO2. In a similar field of endeavor, Rezai teaches a stimulation system and method for treating respiratory or pulmonary medical conditions by stimulating the T-1 through T-4 ganglia, cervical ganglia, and combinations thereof (e.g. Abstract, [0019]) comprising a sensor (e.g. [0007],[0045],[0047]) for sensing respiration function or oxygenation saturation or electrocardiograms and adjusting stimulation therapy based on the sensor signal (e.g. Claim 13). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of DiMarco to alter a stimulation pattern in response to respiration rate sensed by a sensor and/or said stimulation is applied by a stimulator configured to alter a stimulation pattern in response to heart rate sensed by a sensors as taught by Rezai in order to provide the predictable results of improving the outcome of the therapy by providing a more targeted and optimized therapy based on patient response.
Claim 149 is rejected under 35 U.S.C. 103 as being unpatentable over Cameron et al (U.S. Patent Application Publication Number: US 2007/0060954 A1, hereinafter “Cameron”) in view of Rezai (U.S. Patent Application Publication Number: US 2006/0111754 A1, hereinafter “Rezai”).
Regarding claim 149, Cameron teaches a system (e.g. [0037] i.e. “modulate” refers to the ability to regulate neuronal activity via stimulation of the spinal nervous tissue associated with the cervical section that innervates the bronchi, lungs and pulmonary plexus, [0088] i.e. conditions treated are chronic obstructive lung disease, emphysema, respiratory distress syndrome, pulmonary edema, neurogenic edema, pulmonary fibrosis and various lung diseases listed) comprising: 
a stimulator configured to induce epidural and/or transcutaneous electrical stimulation and/or magnetic stimulation in the brain stem and/or suboccipital spinal cord, and/or the cervical spinal region (e.g. [0009], [0069] i.e. laminotomy leads are placed within the epidural space of one or more of C1, C2 or C3  cervical vertebral segments), and/or in the thoracic spinal region, and/or in the lumbar spinal region of a subject at a frequency and amplitude that improves, and/or regulates, and/or restores respiration in a subject with a respiratory deficiency (e.g. [0061], the stimulation parameters are in the ranges disclosed in the current application). 
Cameron does not specifically teach  and one or more sensors selected from the group consisting of a sensor that detects chest wall movement and/or expansion, a sensor that detects blood 02 saturation, and a sensor that determines end tidal CO2; where the output of said sensor is coupled to said stimulator and said stimulator adjust the stimulation pattern in response to the sensor output to provide a desired tidal volume and/or 02 saturation and/or end tidal CO2. In a similar field of endeavor, Rezai teaches a stimulation system and method for treating respiratory or pulmonary medical conditions by stimulating the T-1 through T-4 ganglia, cervical ganglia, and combinations thereof (e.g. Abstract, [0019]) comprising a sensor (e.g. [0007],[0045],[0047]) for sensing respiration function or oxygenation saturation or electrocardiograms and adjusting stimulation therapy based on the sensor signal (e.g. Claim 13). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of Cameron to alter the stimulation pattern in response to respiration rate sensed by a sensor and/or said stimulation is applied by a stimulator configured to alter a stimulation pattern in response to heart rate sensed by a sensors as taught by Rezai in order to provide the predictable results of improving the outcome of the therapy by providing a more targeted and optimized therapy based on patient response.
Claim 185 is rejected under 35 U.S.C. 103 as being unpatentable over DiMarco (U.S. Patent Application Publication Number: US 2014/0058490 A1, hereinafter “DiMarco”) OR Cameron et al (U.S. Patent Application Publication Number: US 2007/0060954 A1, hereinafter “Cameron”) in view of Francois et al (U.S. Patent Application Publication Number: US 2014/0142652 A1, hereinafter “Francois”) OR Ignagni et al (U.S. Patent Number: US 7840270 B2, hereinafter “Ignagni”)
Regarding claim 185, DiMarco or Cameron teach inducing or maintaining respiration in a subject using a method of claim 1 as discussed above, but do not specifically teach that the method is performed while said subject is removed from the respirator (ventilator) and/or after said subject is removed from said respirator.   
Francois teaches a system for providing stimulation (e.g. Fig.3) to help the subject in re-learning effective breathing while on a ventilator (e.g. [0114]).  Ignani is another teaching that discloses that it is beneficial to provide electrical stimulation while the patient is breathing using a mechanical ventilator to help wean the patient off the mechanical ventilator (e.g. Col. 7 lines 523). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of DiMarco or Cameron while the patient is on a ventilator or in the process of being weaned of the ventilator as taught by Francois or Ignagni in order to provide the predictable results of improving the quality of life of the patient and reducing costs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin (U.S. Patent Application Publication Number: US 2008/0051851 A1, hereinafter “Lin”) teaches placing microstimulators adjacent at least one thoracic spinal nerve that innervates an intercostal muscle and applying a stimulating electrical current from the microstimulator to the thoracic spinal nerve at a sufficient intensity and duration to induce a forced contraction of the intercostal muscle innervated by that spinal nerve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792